1 Reported in 161 P.2d 669.
The issues presented to this court in the above-entitled action being identical with those presented in the case of Barlia v.Department of Labor  Industries, ante p. 126, 160 P.2d 503, decided June 21, 1945; and the parties to this action, through their respective attorneys, having by stipulation in writing filed herein September 6, 1944, agreed that in this cause an order may be entered in accordance with the decision of this court in the case above referred to; and the court being fully advised in the premises, pursuant to the stipulation above referred to; and following the opinion of this court in the case of Barlia v. Department of Labor  Industries, supra:
IT IS ORDERED that the judgment in this cause brought before us for review upon appeal of the appellant herein be and the same is hereby affirmed.
 *Page 1